Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on May 11, 2021, wherein claims 1-6, 7-10, 14-16, and 18-19, and 21-26 are currently pending. Claims 24-26 are newly added claims.


Response to Arguments
Applicant’s arguments/remarks have been considered but are directed to the newly amended claims and the newly added limitations to those claims; and the new added claims 24-26.  These newly amended claims with the newly added limitations are considered for the first time in the rejection below.  The newly added claims are also considered for the first time in the rejection below. 

35 USC §101 discussion:
Applicant’s remarks/arguments regarding §101 have been considered however, examiner respectfully disagrees.  Applicant’s amendments do not help overcome the §101 rejection presented in the previous rejection.
Even with the newly added limitations, the core concepts of the claims are directly to provide steps to human agents so they can resolve problems.  The problems being IT problems are just intended use and extra-solution activities and are not significant elements. Figuring out steps that are “optimal” 
Based upon consideration of all of the relevant factors with respect to the current claims as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claim(s) 1-6, 7-10, 14-16, and 18-19, and 21-26 are geared towards receiving information/data, analyzing and comparing the information/data (to find the agent who can provide support to customers and to using historical/past information (by comparing information/data) to provide steps to the agent to solve customer problems), using comparing techniques and mathematical 
These claims are therefore directed towards gathering/collecting data, using the data for analysis, manipulating/refining/etc. the data to generate more data, and providing the data to humans (where humans to the tasks); and further geared towards some mathematical relationships/concepts (as discussed in the claims and the specification, for example see Applicant Spec. paras. 0044, 0048-0056 [e.g. reducing number of steps, time calculations, prioritizations, resource consumption determinations, cost determinations, threshold levels, etc.,], 0062, 0069-0071). The claims represent the abstract idea of 
Additionally, the claims as a whole do not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). And, although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id. Moreover, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the [Alice/Mayo] framework . . ., preemption concerns are fully addressed and made moot.” Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015), cert, denied, 136 S. Ct. 701 (2015)(“[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”).  Further, Appellant’s claims are different from those claims that the Courts have found to be patent eligible by virtue of reciting technological improvements to a computer system. See, e.g., DDR Holdings, 773 F.3d at 1249, 1257 (holding that claims reciting computer processor 
The present situation is not like the one in McRO where computers had been unable to make certain subjective determinations, e.g., regarding morph weight and phoneme timings, which could only be made prior to the claimed invention by human animators. The Background section of one of the patents at issue in McRO, Rosenfeld (US Patent 6,307,576 B1; issued Oct. 23, 2001), includes a description of the admitted prior art method and the shortcomings associated with that prior method. See McRO, 837 F.3d at 1303-06. There is no comparable discussion in Appellant’s Specification or elsewhere of record.  Further, as the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Even assuming the technique claimed was “[groundbreaking, innovative, or even brilliant,” that would not be enough for the claimed abstract idea to be patent eligible. See Ass ’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).

To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool (which the Applicant does in the current case). For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, 
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at, for example, ¶¶ 0024-0030 [general purpose computers/devices/components], 0079-0083 [list of general purpose computers/devices/components and their general use])  and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Applicant's claimed steps represent activities that could be performed by a human but are simply performed on a general purpose computer instead.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine.  Applicant is directed to the following references: See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content, then outputting/displaying the results, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent 
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment of ordering and assigning tasks to users using generic computers is, without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely selecting information, by content or source, for collection, analysis (and further data ordering and manipulation), and display/presentation/providing does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, , LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims in this case specify what information is desirable to gather, analyze/compare/determine/generate/detect/monitor/etc., and output/display/provide; but they do not include any requirement for performing the claimed functions of gathering, analyzing/comparing/determining/generating/detecting/monitoring/etc., and outputting/displaying/providing/etc., by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state 
The dependent claims further define the independent claims (see discussion above and also see rejection below) and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 7-10, 14-16, and 18-19, and 21-26 and rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Independent claims 1, 8, and 15 state the newly added limitation “the agent role matching a subset of records of the plurality of records in the historic incident store.”  Neither the specification and nor the original disclosure disclose the limitation “the agent role matching a subset of records of the plurality of records in the historic incident store” and therefore, the limitation "the agent role matching a subset of records of the plurality of records in the historic incident store" constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application (original disclosure) is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).
Claims 24 states the newly added limitation (as a whole) “in response to the first incident type and the agent role not matching the subset of records of the plurality of records, generate additional records (based on not matching) indicative of interactions taken by the assigned agent for resolution of the incident; and store the additional records (based on not matching) in the historic incident store”  Neither the specification and nor the original disclosure disclose the limitation “in response to the first incident type and the agent role not matching the subset of records of the plurality of records, generate additional records (based on not matching) indicative of interactions taken by the assigned agent for resolution of the incident; and store the additional records (based on not matching) in the historic incident store” and therefore, the limitation “in response to the first incident type and the agent role not matching the subset of records of the plurality of records, generate additional records (based on not 
Claims 26 states the newly added limitation (as a whole) “identifying the one or more records that are redundant comprises identifying the one or more records that are unlikely to resolve the incident”  Neither the specification and nor the original disclosure disclose the limitation “identifying the one or more records that are redundant comprises identifying the one or more records that are unlikely to resolve the incident” and therefore, the limitation “identifying the one or more records that are redundant comprises identifying the one or more records that are unlikely to resolve the incident” constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application (original disclosure) is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 7-10, 14-16, and 18-19, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention (claims 1-6, 7-10, 14-16, and 18-19, and 21-26) is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining data/information, data analysis/manipulations to determine more data (e.g. determining agent and roles – which is an abstract analysis not rooted in functional technology), further comparing information and analysis (selecting actions in an abstract from historical available data/information), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data (analysis for optimizations, thresholds, time, etc.,).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  The core concepts of the claims are directly to provide steps to human agents so they can resolve problems.  The problems being IT problems are just intended use and extra-solution 
The limitations of receiving, from a remote device of the managed network, an incident notification and an indication of an assigned agent for the incident notification, wherein the incident notification is indicative of an incident within or associated with the managed network; determining a first incident type associated with the incident notification; determining an agent role for the assigned agent; referencing a historic incident store comprising a plurality of records indicative of historic recorded agent interactions; in response to the first incident type and the agent role matching a subset of records of the plurality of records in the historic incident store generating an optimal set of actions 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (system, networks, processors, memories, and graphical user interfaces) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “devices,” “processors,” “graphical user interfaces (GUIs)” “storage medium,” etc.,. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “devices,” “processors,” “graphical user interfaces (GUIs)” “storage medium,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0024-0030 [general purpose computers/devices/components], 0079-0083 [list of Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


The limitations of (claim 2) comprising computer readable code executable by the one or more processors to: detect an action of the optimal set of actions that may be automated; and perform the action prior to providing the optimal set of actions for presentation [further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea – receiving/gathering abstract and known type of information/data, putting the information together through analysis and manipulation and then using the data information of comparison and analysis to ultimately provide a human agent with steps which the human agent will execute]; (claim 3) wherein the action is indicated as complete in the presentation of the optimal set of actions [further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea – receiving/gathering abstract and known type of information/data, putting the information together through analysis and manipulation and then using the data information of comparison and analysis to ultimately provide a human agent with steps which the human agent will execute]; (claim 4) wherein each action of the optimal set of actions is associated with an expected completion time, and wherein the subset of the historic recorded agent interactions records of the plurality of records are selected based on a minimized threshold completion time, or a predetermined threshold amount of time, or both [further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea – receiving/gathering abstract and known type of information/data, putting the information together through analysis and manipulation and then using the data information of comparison and analysis to ultimately provide a human agent with steps which the human agent will execute]; (claim 5) wherein the Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

As per claims 9-10, and 14, claims 9-10, and 14 disclose substantially similar limitations as claims 2-5 and 7 above; and therefore claims 9-10 and 14 are rejected under the same rationale and reasoning as presented above for claims 2-5 and 7.
claims 16 and 18-19 and 20, claims 16 and 18-19 and 20 disclose substantially similar limitations as claims 2-5 and 7 above; and therefore claims 16 and 18-20 are rejected under the same rationale and reasoning as presented above for claims 2-5 and 7.



NOTE:  Applicant’s paragraph 0020 in the Specification states “[a]s used herein, the term “medium” or “memory” refers to one or more non-transitory physical media.”  This precise definition is used in the §101 analysis for claims 1-7 and 21-23.   However, Applicant does use “may” in another exemplary paragraph 0081 (but does discuss “non-transitory” examples).  Examiner will use the precise definition of paragraph 0020 since it applies to the entirety of the specification and the examples in paragraph 0081 also point to only non-transitory media.  Applicant can discuss/amend/etc., the “may” language in paragraph 0081 to further make sure that transitory media cannot be read into the claims if further amendments are made.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6, 7-10, 14-16, and 18-19, and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkataraman (US 2018/0060786) in view of Liberman Ben-AMI et al., (US 2013/0136253).
As per claim 1, Venkataraman discloses a computer readable medium comprising computer readable code executable by one or more processors (figs. 1-2, 4; ¶¶ 0007-0009, 0074-0080) to: receive, from a remote device of a technical environment, an incident notification and an indication of an assigned agent for the incident notification (Abstract; Figs. 1, 4 [remote connection via communication network – shows managed network]; ¶¶ 0005-0009 [allocating tickets to agents], 0019-0028 [implemented in various computing systems/devices (including remote devices)…ticket allocation system 102…include…a server, a computer, a workstation, a laptop, mobile phone (remote)], 0074-0080), wherein the incident notification is indicative of an incident within or associated with the technical issue (¶¶ 0005-0009 [ticket is of a technical nature (technical problems)…system looks for those who a experts in resolving the ticket], 0019-0020 [ticket-type…ticket is technical…in nature], 0023-0030 [ticket allocation system…ticket allocation system 102 receives the ticket 101 from an external source (remote)…technical-type ticket…determines a suitable agent amongst a plurality of agents 103 associated with the ticket allocation system]); 
determine a first incident type associated with the incident notification (Abstract; ¶¶ 0005-0007 [“ticket is received or generated (these are customer service tickets for ‘incidents’ – issues an agent needs to work on)…task is to allocate ticket to a suitable agent…the allocation of the ticket depends on multiple factors…ticket’s perspective (type of ticket – if it is technical in nature etc.,)…the system looks for those agents who are expert in resolving technical tickets (agent’s perspective) based on their past 
determine an agent role for the assigned agent; reference a historic incident store comprising a plurality of records indicative of historic recorded agent interactions (¶¶ 0005-0009, 0019-0020, 0023-0030 [ticket allocation system…ticket allocation system 102 receives the ticket 101 from an external source (remote)…technical-type ticket…determines a suitable agent amongst a plurality of agents 103 associated with the ticket allocation system…memory 206 further comprises a ticket-type database 212 and historical information 214…the data 208 may include, without limitation, an agent-scores 216, dynamic parameters 218, ticket-scores 220, predefined threshold 222, and other data…historical information 214 is associated with the plurality of agents 103.  The historical information 214 indicates prior ticket resolving experience of the plurality of agents], 0033-0036 [receiving module 226 receives a request for resolving a ticket.  The ticket is associated with a particular ticket-type which indicates the nature of the received ticket.  Before allocation of the ticket, it is important to understand the nature of the ticket in order to identify the suitable agent for that ticket…system 102 will look for those agents, amongst the plurality of agents 103, who are expert…system 102 identifies a suitable agent amongst the plurality of agents 103 for allocating the ticket…computes a plurality of agent-scores 216 corresponding to the plurality of agents 103 based on the historical information 214 associated with the plurality of agents…historical information 214 indicates the prior ticket resolving experience of the plurality of agents]).
Although Venkataraman discloses all of Applicant's above limitations, Venkataraman discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Venkataraman to show Applicant' s claimed concept as each of those embodiments are taught by Venkataraman itself (within the same reference) and since one of ordinary skill in the art at the time of 
Venkataraman discloses assigning incident tickets to best candidates and takes into account past solutions to the ticket-incidents for assignment (thus comparing pervious workflows that solves tickets) based on type of ticket (see citations above) and further discloses receiving an additional incident from an additional remote device; monitor actions undertaken by an additional agent in response to the additional incident; generate a notification to the additional agent (see citations above and also ¶¶ 0005-0009, 0033-0035, 0044-0050, 0070-0075, 0015-0025). However, Venkataraman does not explicitly state in response to the first incident type and the agent role matching a subset of records of the plurality of records in the historic incident store generate an optimal set of actions that are expected to resolve the incident based on the subset of records of the plurality of records in the historic incident store; and identify a current set of actions undertaken by the assigned agent in response to the incident; in response to determining that the current set of actions differs from the optimal set of actions, generate a notification indicative of the optimal set of actions; and provide for presentation via a user interface of a computational instance of the managed network, the notification indicative of the optimal set of actions to the assigned agent.
Analogous art Liberman discloses in response to the first incident type and the agent role matching a subset of records of the plurality of records in the historic incident store (Abstract; ¶¶ 0004 [stored and indexed data is extracted and analyzed to generate recommendations to agent], 0042-0045 one or more corresponding ideal session histories or summaries for comparison, for example, to predict optimal future session paths to recommend to the customer…ideal histories may be based on real-life session summaries generated by other satisfied customers or may be modeled sessions generated in a computer-training environment by a computer programmer or trainer.  The ideal session histories may be retrieved from a pool of session histories that most closely matches the topics, key-works and/or other features]) generate an optimal set of actions that are expected to resolve the incident based on the subset of records of the plurality of records in the historic incident store; and identify a current set of actions undertaken by the assigned agent in response to the incident; in response to determining that the current set of actions differs from the optimal set of actions, generate a notification indicative of the optimal set of actions; and provide for presentation via a user interface of a computational instance of the managed network, the notification indicative of the optimal set of actions to the assigned agent (¶¶ 0002-0004 [support…customers in contact with…agents for customer service…provide technical support…customer matched with…agent], 0042 [live agent may be provided with an automated agent, for example, to prompt the live agent with dialogue, strategies to resolve issues, and other instructions or recommendations for interacting…providing the live agent with automated tasks…history…corresponding…session histories…predict optimal future session paths to recommend to the customer...ideal session histories may be retrieved from a pool of session histories], 0051-0055 [Agents may provide users with customer support…recommendations may be communicated automatically while the agent is communicating with the user, for example, via an automated agent or to prompt a live agent to manually communicate the recommendations to the user…[a]gents may be guided through user interactions and prompted with recommendations…optimize agent support], 0058-0059 [Interface 200 may be a prompt or an "automated agent" provided to a live agent via a device… Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support], 0072-0076, 0262 [giving real-time guidance to  providing the live agent with automated tasks…also one or more corresponding ideal session histories or summaries for comparison, for example, to predict optimal future session paths to recommend to the customer…ideal histories may be based on real-life session summaries generated by other satisfied customers or may be modeled sessions generated in a computer-training environment by a computer programmer or trainer.  The ideal session histories may be retrieved from a pool of session histories that most closely matches the topics, key-works and/or other features], 0051-0055, 0058-0059, 0072-0076, 0262, 0295-0300, 0345-0350).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman in response to the first incident type and the agent role matching a subset of records of the plurality of records in the historic incident store generate an optimal set of actions that are expected to resolve the incident based on the subset of records of the plurality of records in the historic incident store; and identify a current set of actions undertaken by the assigned agent in response to the incident; in response to determining that the current set of actions differs from the optimal set of actions, generate a notification indicative of the optimal set of actions; and provide for presentation via a user interface of a computational instance of the managed network, the notification indicative of the optimal set of actions to the assigned agent as taught by analogous art Liberman with the motivation to provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Liberman (analogous art and in the field of providing technical support and customer service) would have yielded 
Although Venkataraman does disclose a managed network (see, for example, figs. 2-4 and the relevant paragraphs of the figures in Venkataraman’s disclosure and citations above) Venkataraman does not explicitly state the incidence of the ticket is of a managed network (although it should be noted that the disclosed “technical ticket” in Venkataraman is directed to be (clearly and implicitly) within the broadly claimed “managed network” of Applicant’s claims).  
Analogous art Liberman discloses the incidence of the ticket is of a managed network (¶¶ 0053-0060).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkataraman the term “managed network” (note that this term is just used as a label without technical functional significance) to show the technical ticket is to solve a technical problem as taught by analogous art Liberman with the motivation to provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of 

As per claim 8, claim 8 discloses substantially similar limitations as claim 1 above; and therefore claim 8 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 15, claim 15 discloses substantially similar limitations as claim 1 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Venkataraman discloses the computer readable medium of claim 1, further comprising computer readable code to: detect an action of the optimal (¶¶ 0005-0009, 0015-0025). 
Analogous art Liberman discloses set of actions that may be automated; and automatically perform the detected action prior to providing the optimal set of actions for presentation (¶¶ 0002 [support…customers in contact with…agents for customer service…provide technical support…customer matched with…agent], 0042 [live agent may be provided with an automated agent, for example, to prompt the live agent with dialogue, strategies to resolve issues, and other instructions or recommendations for interacting…providing the live agent with automated tasks…history…corresponding…session histories…predict optimal future session paths to recommend to the customer...ideal session histories may be retrieved from a pool of session histories], 0051-0055 [Agents may provide users with customer support…recommendations may be communicated automatically while the agent is communicating with the user, for example, via an automated agent or to prompt a live agent to manually communicate the recommendations to the user…[a]gents may be guided through user interactions and prompted with recommendations…optimize agent support], 0058-0059 [Interface 200 may be a prompt or an "automated agent" provided to a live agent via a device… Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support], 0072-0076, 0262 [giving real-time guidance to agents], 0295-0300 [real-time guidance], 0345-0350 [optimize real-time guidance workflow…provide an agent with information…to recommend to user]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman set of actions that may be automated; and automatically perform the detected action prior to providing the optimal set of actions for presentation as taught by analogous art Liberman with the motivation to provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of ordinary skill in the art, with neither undue 

As per claim 3, Venkataraman discloses the computer readable medium of claim 2, wherein the action is indicated as complete (¶¶ 0005-0009, 0015-0025, 0044-0048, 0072). However, Venkataraman does not explicitly state presentation of the optimal set of actions.
Analogous art Liberman discloses presentation of the optimal set of actions (¶¶ 0002 [support…customers in contact with…agents for customer service…provide technical support…customer matched with…agent], 0042 [live agent may be provided with an automated agent, for example, to prompt the live agent with dialogue, strategies to resolve issues, and other instructions or recommendations for interacting…providing the live agent with automated  Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support], 0072-0076, 0262 [giving real-time guidance to agents], 0295-0300 [real-time guidance], 0345-0350 [optimize real-time guidance workflow…provide an agent with information…to recommend to user]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman presentation of the optimal set of actions as taught by analogous art Liberman with the motivation to provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Liberman (analogous art and in the field of providing technical support and customer service) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (the addition of elements of Liberman to Venkatarman does not modify the concept of Venkatarman – or vice-versa), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).  (See (1) 
As per claim 4, Venkataraman discloses the computer readable medium of claim 1, wherein each action of the optimal set of actions is associated with an expected completion time, and wherein the subset of historic recorded agent interactions are selected based on a minimized threshold completion time a predetermined threshold amount of time (¶¶ 0033-0035, 0044-0050, 0070-0075, 0015-0025).
As per claim 5, Venkataraman discloses the computer readable medium of claim 1, wherein the tasks that reach an affirmative incident response and utilize resources at a predetermined low level (¶¶ 0005-0009, 0033-0035, 0044-0050, 0070-0075, 0015-0025).
However, Venkataraman does not explicitly state optimal set of actions is associated with a combination of set of actions.
Analogous art Liberman discloses optimal set of actions is associated with a combination of set of actions (¶¶ 0002 [support…customers in contact with…agents for customer service…provide technical support…customer matched with…agent], 0042 [live agent may be provided with an automated agent, for example, to prompt the live agent with dialogue, strategies to resolve issues, and other instructions or recommendations for interacting…providing the live agent with automated tasks…history…corresponding…session histories…predict optimal future session paths to recommend to the customer...ideal session histories may be retrieved from a pool of session histories], 0051-0055 [Agents may provide users with customer support…recommendations may be communicated  Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support], 0072-0076, 0262 [giving real-time guidance to agents], 0295-0300 [real-time guidance], 0345-0350 [optimize real-time guidance workflow…provide an agent with information…to recommend to user]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman optimal set of actions is associated with a combination of set of actions as taught by analogous art Liberman with the motivation to provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Liberman (analogous art and in the field of providing technical support and customer service) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (the addition of elements of Liberman to Venkatarman does not modify the concept of Venkatarman – or vice-versa), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).  (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 
As per claim 7, Venkataraman discloses the computer readable medium of claim 1, wherein the computer readable code to provide for presentation task to an agent further comprises computer readable code to: determine a skill level associated with the first agent, and select the suitable task to assign to the agent based on the determined skill level associated with the first agent (¶¶ 0005-0009, 0033-0035, 0044-0050, 0070-0075, 0015-0025). However, Venkataraman does not explicitly state presenting the optimal set of actions to an agent further comprises computer readable code to: determine a skill level associated with the first agent, and select the optimal set of actions from a plurality of optimal sets of actions based on the determined skill level associated with the first agent.
Analogous art Liberman discloses presenting the optimal set of actions to an agent further comprises computer readable code to: determine a skill level associated with the first agent, and select the optimal set of actions from a plurality of optimal sets of actions based on the determined skill level associated with the first agent (¶¶ 0042-0046, 0051-0055, 0058-0059, 0072-0076, 0262, 0295-0300, 0345-0350).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman presenting the optimal set of actions to an agent further comprises computer readable code to: determine a skill level associated with the first agent, and select the optimal set of actions from a plurality of optimal sets of actions based on the determined skill level associated with the first agent as taught by analogous art Liberman with the motivation to provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected 
As per claim 22, Venkataraman discloses the computer readable medium of claim 1, wherein the historic incident store comprises a historic incident table, wherein the historic incident table comprises the plurality of records, and wherein each record of the plurality of records comprises a set of actions taken by a historic agent in response to a historic incident, a historic agent role of the historic agent, and a length of time to complete the set of actions (¶¶ 0006-0007 [computing a plurality of agent-scores corresponding to a plurality of agents relevant for handling the plurality of ticket-types based on historical information associated with the plurality of agents…historical information indicates prior ticket resolving experience of the plurality of agents…comprises a step of identifying a first-set of agents from the plurality of agents based on the plurality of agent-scores…best agent…time in .


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkataraman (US 2018/0060786) in view of Liberman Ben-AMI et al., (US 2013/0136253) further in view of Shinseki et al., (US 2019/0028588).
As per claim 21, Venkataraman discloses the computer readable medium of claim 1, but does not explicitly state comprising computer readable code executable by the one or more processors to determine the first incident type via natural language processing of the incident notification, or contextual information associated with the incident, or both.  Liberman discloses determining the first incident type via keyword processing/capturing of the incident notification, or contextual information associated with the incident, or both (¶¶ 0039-0043 [frequency of keywords…capturing and extracting…web documents…analyze interactions and extract content…summary…including…words… relevant to the current session topic (such as, including key-words in the extracted data that match key-words of the current session…ordered according to session relevance…based on the frequency and/or number of matching key-words…ideal session histories may be retrieved from a pool of session histories that most closely matches the topics, key-works and/or other features)], 0058 [interactions may be determined by rule matching or matching identifiers, in which the interactions are selected that are assigned identifiers (e.g., topic, time, product, etc.) that match identifiers associated with the current interaction or that match key-words]).  Although Liberman implicitly does state natural language processing when parsing and extracting key-words and words, neither Venkataraman nor Liberman explicitly state natural language processing.

Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman in view of Liberman natural language processing as taught by analogous art Shinseki with the motivation to extract/read keywords since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Liberman (analogous art and in the field of providing technical support and customer service) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (the addition of elements of Shinseki to Venkatarman does not modify the concept of Venkatarman – or vice-versa), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).  (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. - Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

claim 24, Venkataraman discloses the computer readable medium of claim 1, but Venkataraman does not disclose in response to the first incident type and the agent role matching the subset of records of the plurality of records, generate additional records indicative of interactions taken by the assigned agent for resolution of the incident; and store the additional records in the historic incident store (rejected under new matter 112 rejection above).
Liberman discloses in response to the first incident type and the agent role matching the subset of records of the plurality of records, generate additional records indicative of interactions taken by the assigned agent for resolution of the incident; and store the additional records in the historic incident store (¶¶ 0004 [stored and indexed data is extracted and analyzed to generate recommendations to agent], 0042-0045 [prompt the live agent…one or more corresponding ideal session histories or summaries for comparison, for example, to predict optimal future session paths to recommend to the customer…ideal histories may be based on real-life session summaries generated by other satisfied customers or may be modeled sessions generated in a computer-training environment by a computer programmer or trainer.  The ideal session histories may be retrieved from a pool of session histories that most closely matches the topics, key-works and/or other features]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman in response to the first incident type and the agent role matching the subset of records of the plurality of records, generate additional records indicative of interactions taken by the assigned agent for resolution of the incident; and store the additional records in the historic incident store as taught by analogous art Liberman with the motivation to provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Liberman (analogous art and in the field of providing technical 
Although neither Venkataraman nor Liberman state not matching the subset of records, the claim functions the same whether the records are matched are not.  The step is just presented as an abstract idea of comparing of records (data or information) and then generating “additional records” (new matter and is just creating information the information itself we don’t know how or what is being created and it is abstract information) – and both Venkataraman and Liberman disclose comparing data/information and creating more information/data (see citations in the other claims above).  Additionally, it would be clearly obvious to any ordinary person skill in the art to compare information and know whether they match or not and creating information after comparing is taught is both Venkataraman and Liberman.


Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkataraman (US 2018/0060786) in view of Liberman Ben-AMI et al., (US 2013/0136253) further in view of Lev et al., (US 2016/0188672).
As per claim 23, Venkataraman discloses the computer readable medium of claim 1, wherein the incident is related to a failure, and wherein actions are expected to resolve the failure (¶¶ 0002 [problem ticket], 0005-0009 [technical problem (failure)], 0019-0020, 0023-0030 [ticket allocation system…problem ticket (failure)…ticket allocation system 102 receives the ticket 101 from an external source (remote)…technical-type ticket (technical failure)…determines a suitable agent amongst a plurality of agents 103 associated with the ticket allocation system…memory 206 further comprises a ticket-type database 212 and historical information 214…the data 208 may include, without limitation, an agent-scores 216, dynamic parameters 218, ticket-scores 220, predefined threshold 222, and other data…historical information 214 is associated with the plurality of agents 103.  The historical information 214 indicates prior ticket resolving experience of the plurality of agents], 0033-0036).   Venkataraman does not explicitly state optimal set of actions.
Analogous art Liberman discloses wherein the optimal set of actions being used by the agents to solve issues (¶¶ 0002 [support…customers in contact with…agents for customer service…provide technical support…customer matched with…agent], 0042 [live agent may be provided with an automated agent, for example, to prompt the live agent with dialogue, strategies to resolve issues, and other instructions or recommendations for interacting…providing the live agent with automated tasks…history…corresponding…session histories…predict optimal future session paths to recommend to the customer...ideal session histories may be retrieved from a pool of session histories], 0051-0055 [Agents may provide users with customer support…recommendations may be communicated automatically while the agent is communicating with the user, for example, via an automated agent or to prompt a live agent to manually communicate the recommendations to the user…[a]gents may be  Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support], 0072-0076, 0262 [giving real-time guidance to agents], 0295-0300 [real-time guidance], 0345-0350 [optimize real-time guidance workflow…provide an agent with information…to recommend to user]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman wherein the optimal set of actions being used by the agents to solve issues as taught by analogous art Liberman with the motivation to provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Liberman (analogous art and in the field of providing technical support and customer service) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (the addition of elements of Liberman to Venkatarman does not modify the concept of Venkatarman – or vice-versa), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).  (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. - Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at 
Neither Venkataraman nor Liberman explicitly state that the failure is a “VPN” failure.  However, “VPN” as used in the claims is just used as a data label and the label “VPN” has no effect on the method stated in the claim.  The system described in the claim would operate the same regardless of the data type/label (for any type of failure).  Applicant does not state the functional significance of the label “VPN” presented in the claims.  As a result, the only difference between the claimed invention and the prior art is that Applicant provides different data type (failure type), or nonfunctional descriptive identifying materials, to the same method/process.  See MPEP §2106.  Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to create/use any data type/label to operate method/system of Venkataraman and/or Liberman with the motivation of optimized agent customer interaction for providing customer technical support to customer, wherein such data labels do not functionally affect the operations of the currently claimed invention or Venkataraman and/or Liberman.
Additionally, analogous art Lev discloses that VPN problems (failures) can occur and support is provided through contact center interaction (customer-agent interaction)  (¶¶ 0002 [contact center…variety of issues…customer support…interact with customers…discuss problems…how to connect VPN router (a type of VPN failure)], 0066 [contact center…calls from a customer, and route those calls to…an agent]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman in view of Liberman VPN problems/failures as taught by analogous art Lev with the motivation to provide optimized/efficient customer service or technical support on technical issues since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the .


Claims 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkataraman (US 2018/0060786) in view of Liberman Ben-AMI et al., (US 2013/0136253) further in view of Agarwal et al., (US 2017/0103400).
As per claim 25, Venkataraman discloses the computer readable medium of claim 1, comprising computer readable code executable by the one or more processors to identify one or more records of the subset of records that required/appropriate (see citations above in claim 1), but Venkataraman does 
Liberman discloses using the required/appropriate records from the subset of records to generate the optimal set of actions (¶¶ 0002-0004 [support…customers in contact with…agents for customer service…provide technical support…customer matched with…agent], 0042 [live agent may be provided with an automated agent, for example, to prompt the live agent with dialogue, strategies to resolve issues, and other instructions or recommendations for interacting…providing the live agent with automated tasks…history…corresponding…session histories…predict optimal future session paths to recommend to the customer...ideal session histories may be retrieved from a pool of session histories], 0051-0055 [Agents may provide users with customer support…recommendations may be communicated automatically while the agent is communicating with the user, for example, via an automated agent or to prompt a live agent to manually communicate the recommendations to the user…[a]gents may be guided through user interactions and prompted with recommendations…optimize agent support], 0058-0059 [Interface 200 may be a prompt or an "automated agent" provided to a live agent via a device… Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support], 0072-0076, 0262 [giving real-time guidance to agents], 0295-0300 [real-time guidance], 0345-0350 [optimize real-time guidance workflow…provide an agent with information…to recommend to user],  0042-0046 [prompt the live agent with dialogue, strategies to resolve issues, and other instructions or recommendations for interacting with a user… providing the live agent with automated tasks…also one or more corresponding ideal session histories or summaries for comparison, for example, to predict optimal future session paths to recommend to the customer…ideal histories may be based on real-life session summaries generated by other satisfied customers or may be modeled sessions generated in a computer-training environment by a computer programmer or trainer.  The ideal session histories may be retrieved from a pool of session histories that 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman using the required/appropriate records from the subset of records to generate the optimal set of actions as taught by analogous art Liberman with the motivation to provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Liberman (analogous art and in the field of providing technical support and customer service) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (the addition of elements of Liberman to Venkatarman does not modify the concept of Venkatarman – or vice-versa), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).  (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. - Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

Analogous art Agarwal (monitoring resolution of customer service tickets in a support framework involving agents) discloses identifying records that are redundant; and removing the redundant records (¶¶ 0002 [improve documentation…remove…redundancies], 0042-0045 [analyze…stored information to identify duplicates, redundancies…identify redundancies within the captured information and eliminate those redundancies…remove the duplicate [data]]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman in view of Liberman identifying records that are redundant; and removing the redundant records as taught by analogous art Agarwal with the motivation to improve the overall proess and improve documentation so as to optimize the information needed to create optimal set of actions/steps for the agent since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Agarwal (analogous art and in the field of providing technical support and customer service) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D);  (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. - Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at .


Claims 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkataraman (US 2018/0060786) in view of Liberman Ben-AMI et al., (US 2013/0136253) further in view of Agarwal et al., (US 2017/0103400) further in view of Zafar et al., (US 2018/0276676).
As per claim 26, Venkataraman discloses the computer readable medium of claim 25, and dislcloses one or more records that are required (see citations of claim 1 above), but Venkataraman does not explicity disclose identifying the one or more records that are redundant comprises identifying the one or more records that are unlikely to resolve the incident (note: this limitation is rejected under 101 and 112 new matter rejection – Applicant’s original disclosure does not support this newly added limitation/claim).
Liberman discloses identifying the one or more records and identifying the one or more records that are unresolved (¶¶ 0053, 0439-0444).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman identifying the one or more records that are unresolved as taught by analogous art Liberman with the motivation to analyze next steps (creating new steps for the database) and provide optimized/efficient customer service or technical support since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Liberman (analogous art and in the field of providing technical support and customer service) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to 
However, neither Venkataraman nor Liberman explicitly state identifying the one or more records that are redundant.
Analogous art Agarwal (monitoring resolution of customer service tickets in a support framework involving agents) discloses identifying records that are redundant (¶¶ 0002 [improve documentation…remove…redundancies], 0042-0045 [analyze…stored information to identify duplicates, redundancies…identify redundancies within the captured information and eliminate those redundancies…remove the duplicate [data]]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman in view of Liberman identifying records that are redundant as taught by analogous art Agarwal with the motivation to improve the overall documentation process and improve documentation so as to optimize the information needed to create optimal set of actions/steps for the agent since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since one of ordinary skill in the art at 
Although both Liberman and Agarwal discuss unresolved incidents (see for example Liberman at ¶ 0439-0444; and Agarwal at 0038), neither Venkataraman nor Liberman nor Agarwal explicitly state records that are unlikely to resolve the incident (although Applicant does not state this in the original disclosure either and just add this abstract we-known concept in the latest filed claims; also note that no matter what type of record a record is, it is non-functional/non-technical material and unpatentable subject matter – and as claimed has no impact on the workings of the core claimed concept).
Analogous art Zafar discloses records that are unlikely to resolve the incident (¶¶ 0003, 0011-0012 [unresolved…predictive information], 0024-0032 [data…determination…unresolved cases…remains unresolved], 0034, 0037).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Venkatarman in view of Liberman further in view of Agarwal records that are unlikely to resolve the incident as taught by analogous art Zafar with the motivation to recognize unresolvable incidents so as to take next new steps which will then be documented and will improve the overall documentation process and improve documentation so as to optimize the information needed to create 



As per claims 9-10, and 13-14, claims 9-10, and 13-14 disclose substantially similar limitations as claims 2-7 above; and therefore claims 9-10 and 13-14 are rejected under the same rationale and reasoning as presented above for claims 2-7.
As per claims 16 and 18-20, claims 16 and 18-20 disclose substantially similar limitations as claims 2-7 above; and therefore claims 16 and 18-20 are rejected under the same rationale and reasoning as presented above for claims 2-7.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Balarajan et al., (US 9,654,639):   Here an issue is identified based on context information and a state of engagement of a user.  The issue is matched against an agent based on agent capabilities exposed by the agent.  Feedback information is used to generate a reputation metric for the agent.
Berner et al., (US 2007/0133780): Discusses handling support contacts in a call center.  An example method for handling a first contact to a support center includes receiving the first contact from a first person, receiving a first identifier associated with the first person, analyzing contact details for a second contact associated with a second identifier associated with a second person different from the first person to determine if a problem associated with the first identifier exists, and indicating that a problem associated with the first identifier exists if the contact details for the second contact associated with the second identifier indicate that a problem associated with the first identifier exists.
Korolev et al., (US 2016/0036983): Discloses enhanced interaction processing in a contact center that includes routing interactions based on adaptable business objectives.  A processor detects a pending interaction with a customer.  The processor identifies first and second objectives of the contact center in response to detecting the pending interaction, where the first objective is identified as more important to the contact center than the second objective.  The processor identifies a first agent for handling the first objective, and determines a likelihood of success of the first agent in achieving the first objective.  The processor identifies a second agent for handling the second objective, and determines a likelihood of success of the second agent in achieving the second objective.  In the event that the likelihood of success in achieving the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683